DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 9 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10 and 13 of U.S. Patent No. 10,979,682 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 17-18 of this application are broader and encompass claims 1, 4, 10 and 13 of U.S. Patent No. 10,979,682 B2.
	Regarding claim 1 of this application, claims 1 and 4 of U.S. Patent No. 10,979,682 B2 recite all the claimed limitations of claim 1.
Regarding claim 9 of this application, claims 10 and 13 of U.S. Patent No. 10,979,682 B2 recite all the claimed limitations of claim 9.
Regarding claim 17 of this application, claim 1 of U.S. Patent No. 10,979,682 B2 recite all the claimed limitations of claim 17.
.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ofune et al. (US Patent No. 8,162,487 B2) in view of Nakada Shinji et al. (JP 2006- 098789).
In considering claim 17, Ofune et al. discloses all the claimed subject matter, note 1) the claimed a projection unit projecting a projection image onto a projection surface where an object is located, the object defining a projection area where the projection image should be projected is met by the video projector 6 (Figs. 5(a)-5(d), col. 2, line 32 to col. 3, line 41), 2) the claimed a distortion correction unit correcting a distortion of the projection image is met by the adjustment pattern image 4 (Figs. 5(a)-5(d), col. 2, line 32 to col. 3, line 41), 3) the claimed a projection control unit causing the projection unit to project a guide image is met by the control processing unit (Figs. 5(a)-5(d), col. 2, line 32 to col. 3, line 41), and 4) the claimed wherein the guide image includes: a first area which represents the range of a first point of the projection image can move according to the correction of the distortion, a second area which represents the range of a second point of the projection image can move according to the 
Nakada Shinji et al. teach that it may be made to write the round mark or predetermined form like point marker PM in the white board WB with a black pen… (Figs. 7-8, paragraph #0067 to paragraph #0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different color of the point markers PM and WB as taught by Nakada Shinji et al. into Ofune et al.’s system in order to allow the user to easily recognize the important data on the display.
Claim 18 is rejected for the same reason as discussed in claim 17 above.
Allowable Subject Matter
6.	Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Watanabe (US Patent No. 9,319,651 B2) discloses image projection apparatus, image projection method, and storage medium of program.
	Kobayashi et al. (US Patent No. 7,014,323 B2) disclose image processing system, projector, program, information storage medium and image processing method.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRANG U TRAN/Primary Examiner, Art Unit 2422